Order in a separation action, directing defendant to pay twenty-five dollars for calendar and trial fees and twenty dollars a week for the support of his wife and daughter, affirmed, with ten dollars costs and disbursements. While it is true that the jurisdiction of the court is challenged because of plaintiff’s non-residence, nevertheless this is a question which may not be determined on affidavits in advance of the trial but should be reserved for the trial. (Barber v. Barber, 137 App. Div. 665; Wade v. Wade, 173 id. 928; Kiamie v. Kiamie, 251 id. 724.) Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ., concur.